Citation Nr: 0724996	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-07 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his diabetes mellitus was caused by 
Agent Orange exposure while he was stationed at the United 
States Naval Air Station in Quonset Point, Rhode Island.  
Personnel records reflect the veteran served in the Atlantic 
Fleet on active duty, including time at the Quonset Point, 
Naval Air Station.  Current medical records reflect the 
veteran has been diagnosed to have diabetes.  

VA manuals provide specific actions to be taken in connection 
with the development of claims for disability benefits based 
on exposure to Agent Orange that occurred outside of Vietnam, 
or the demilitarized zone in Korea.  The record does not 
reflect that these actions were taken.  Accordingly, it is 
necessary to remand this case for compliance with VA manual 
provisions.  

Under the circumstances described above, the case is REMANDED 
for the following action:

1.  Consistent with VA manual 
provisions, the veteran's description 
of his exposure to Agent Orange should 
be provided to VA's Compensation and 
Pension Services with a request for a 
review of Department of Defense's 
inventory of herbicide operations to 
determine whether herbicides were used 
as alleged.  If exposure is not 
confirmed by this means, a request 
should be submitted to the Joint 
Services Records Research Center for 
verification of exposure to herbicides.  

2.  Thereafter, the claim should be re-
adjudicated, and if it remains denied, 
the veteran and his representative 
should be provided a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
